Citation Nr: 1039012	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-12 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent 
for degenerative joint disease of the lumbar spine prior to July 
12, 2005, and greater than 20 percent thereafter.

2.  Entitlement to a disability rating greater than 10 percent 
for right leg radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is also the appellant, served on active duty 
from July 1975 to July 1979.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2007, the Veteran testified before a Decision Review 
Officer at the RO.  In February 2010, the Veteran testified 
before the undersigned Acting Veterans Law Judge at a Travel 
Board hearing.  Transcripts of these proceedings have been 
associated with the claims file.

The issues of entitlement to service connection for loss 
of use of a creative organ and for an acquired psychiatric 
disability, to include depression, both as secondary to 
the service-connected lumbar spine disability have been 
raised by the record, but have not been adjudicated by 
the RO.  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the RO for appropriate 
action.  

The issue of entitlement to an increased rating for a lumbar 
spine disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's right leg radiculopathy has been characterized by 
pain and numbness with confirmation of radiculopathy on 
electrodiagnostic testing; symptoms approximating moderate 
paralysis of the peroneal nerve have not been shown.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for 
right leg radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8521 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his current 
service-connected right leg radiculopathy is more disabling than 
currently evaluated.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

The Veteran's right leg radiculopathy is currently rated as 10 
percent under 38 C.F.R. § 4.124a, Diagnostic Code 8521, 
impairment of the peroneal nerve.  For diseases of the peripheral 
nerves, disability ratings are based on whether there is complete 
or incomplete paralysis of the particular nerve.  Under DC 8521 a 
10 percent disability rating is warranted when there is evidence 
of mild incomplete paralysis, a 20 percent disability rating is 
warranted when there is evidence of moderate incomplete 
paralysis, a 30 percent disability rating is warranted when there 
is evidence of severe incomplete paralysis.  See 38 C.F.R. § 
4.124, DC 8521.  

Disability ratings for diseases of the peripheral nerves are 
based on relative loss of function of the involved extremity with 
attention to the site and character of the injury, the relative 
impairment of motor function, trophic changes, or sensory 
disturbances.  See 38 C.F.R. § 4.120.  The words "slight," 
"moderate and "severe" are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

Relevant Evidence

The Veteran was granted service connection for a lumbar spine 
disability with attendant radiculopathy by rating decision dated 
in May 2003 and a 10 percent disability rating was assigned 
effective May 15, 2002.  The Veteran appealed the initially 
assigned disability rating and, by rating decision dated in 
February 2005, the RO granted service connection for right leg 
radiculopathy as a separate condition, and assigned a 10 percent 
disability rating for his symptoms, effective January 7, 2005.  
By rating decision dated in December 2005 the RO increased the 
disability rating for the degenerative joint disease of the 
lumbar spine prior from 10 percent to 20 percent disabling 
effective July 12, 2005 and continued the 10 percent disability 
rating previously assigned for the right leg radiculopathy.

At an April 2004 VA examination, the Veteran complained of pain 
radiating down the back of his right leg to his ankle, with 
flare-ups occurring three times per week.  He was able to walk 
unaided for one mile or up to 30 minutes, wore a back brace, and 
had a history of unsteadiness and some falls, but did not use a 
cane or other assistive device.  On physical examination, the 
Veteran had a normal gait and posture, with no foot drag or drop, 
a negative straight leg raising test, and full range of motion in 
his lumbar spine.  The neurological examination was normal.

On January 2005 VA examination, the Veteran again complained of 
pain in his right leg, along with numbness and tingling.  
Exacerbations of his pain were rapidly relieved with ibuprofen.  
On physical examination, there was a positive Lasegue's sign at 
40 degrees with pain on his back but not on his posterior thigh.  
Motor and sensory examinations were normal and his reflexes were 
equal bilaterally.

Results of nerve conduction tests performed in January 2005 
showed evidence of a right lumbar nerve root lesion, with no 
detectable peripheral neuropathy.

In April 2006 the Veteran was seen at the VA Medical Center for 
complaints of pain radiating down the posterior aspect of the 
right leg and the anterior right foot.  Standing or walking made 
the problem worse, as did Valsalva and bending over.  A previous 
EMG nerve conduction test showed right L5 radiculopathy.  On 
sensory examination there was some decreased sensitivity to 
pinprick distally, without any particular dermatomal 
distribution.  Reflexes were present and symmetrical, his gait 
was normal, he had good peripheral pulses, and his straight leg 
raising test was normal.  The physician noted varicose veins in 
the right leg which could have been contributing to the Veteran's 
discomfort.  The physician also noted that the Veteran's service-
connected low back disability with radiating symptoms in the 
right leg created a clear impairment for employment because the 
Veteran worked as a hairstylist and needed to stand all the time.

On July 2006 VA examination, the Veteran complained of constant 
pain in right leg to the ankle.  He was able to walk unaided for 
up to 3 miles and reported no unsteadiness or history of falling.  
The Veteran's symptoms affected his work as a hair dresser 
because of the prolonged standing involved, and he reported 
missing work as often as once a week due to the pain.  There was 
no effect on his daily activities and he was able to drive 
without difficulty.  The neurological examination was reported as 
normal.

At the July 2007 hearing before the Decision Review Officer, the 
Veteran testified that he experienced radiating pain in his right 
leg after being on his feet working as a hair dresser all day.  
He avoided climbing stairs and had difficulty in taking his 
laundry to the laundromat.

On July 2007 VA examination, the Veteran again reported pain 
radiating to the right leg, along with numbness, paresthesia, and 
tingling.  The pain was worse with prolonged standing and his 
occupation as a hair dresser required 10 to 12 hours of standing 
per day.  On physical examination his gait, stance, posture, and 
coordination were normal.  There was no weakness in the legs and 
deep tendon reflexes were intact bilaterally.  There was reduced 
sensory perception to monofilament and pinprick testing, but 
vibratory perception was intact.  Motor and deep tendon reflexes 
were generally normal, although plantar reflex was equivocal on 
the right side.

On September 2009 VA examination, the Veteran reported pain and 
tingling in his right leg to the ankle.  There was no history of 
bowel or bladder dysfunctions, although erectile dysfunction, 
numbness, paresthesias, and weakness in the leg or foot were all 
reported.  On physical examination there was decreased sensation 
in the right leg to vibration, pain, and light touch, which was 
most noticeable on the lateral calf.

Analysis

A review of the evidence discloses that the Veteran's service-
connected right leg radiculopathy is generally manifested by 
subjective complaints of pain radiating down his right leg to his 
ankle, with occasional numbness and paresthesia, as well as 
evidence of radiculopathy on objective testing.  However, despite 
the Veteran's consistent complaints, there are no findings which 
more closely approximate moderate incomplete paralysis of the 
nerve.  

Repeated VA neurological examinations have been normal, with the 
only noticeable symptoms being decreased sensory perception which 
did not always follow a dermatomal pattern and an equivocal 
plantar reflex on the July 2007 examination.  Radiculopathy was 
confirmed by nerve conduction testing, but peripheral neuropathy 
was not found.  There was no evidence of motor impairment, foot 
drag or drop, or other more severe symptoms of nerve impairment.

Thus, there is no reasonable basis to conclude that the Veteran's 
right leg radiculopathy is productive of any more than mild 
impairment.  Accordingly, under all diagnostic codes potentially 
pertinent to his disability there is no basis for a rating 
greater than 10 percent for the Veteran's right leg 
radiculopathy. 

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology, and provided for higher 
ratings for more severe symptoms.  As the disability pictures are 
contemplated by the Rating Schedule, the assigned schedular 
ratings are, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. § 
3.321(b)(1).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, the record reflects that 
the purpose of the notice was not frustrated.  Vazquez-Flores, 22 
Vet. App. at 49.

The Veteran was notified the previously assigned 10 percent 
disability rating for right leg radiculopathy was continued by 
rating decision dated in September 2006.  He was provided notice 
how to appeal that decision, and he did so.  He was provided pre-
adjudicatory notice in June 2006 that he would be assigned an 
effective date in accordance with the facts found as required by 
Dingess and provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating and 
he demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  The January 
2004, January 2005, July 2006, July 2007, and September 2009 VA 
examination reports contain sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
features of the disability on appeal to provide probative medical 
evidence adequate for rating purposes.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.




ORDER

A disability rating greater than 10 percent for right leg 
radiculopathy is denied.


REMAND

With regard to the Veteran's claim for an increased rating for 
his lumbar spine disability, during the February 2010 Board 
hearing the Veteran and his representative asserted that this 
disability has worsened since the most recent VA examination in 
September 2009.  This complaint was specifically limited to the 
low back.  A review of the VA examinations of record indicate a 
pattern of steadily worsening symptoms, such that this most 
recent examination, though only one year old, may not reflect the 
current severity of the Veteran's disability.  Because the 
current disability picture is at issue in an increased rating 
claim, the Board finds another examination is warranted.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA 
examination to determine the current severity 
of his low back disability, to include 
whether a separate rating is warranted for 
radiculopathy of the left leg.  Any and all 
necessary diagnostic studies should be 
performed.  The examiner should provide the 
rationale for any opinion(s) rendered.  A 
copy of the claims file should be provided to 
the examiner for review.

2.  On completion of the foregoing, the claim 
should be readjudicated.  If the decision 
remains adverse to the Veteran, then provide 
him and his representative a supplemental 
statement of the case and return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


